Citation Nr: 0001870	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  99-24 146	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits, resulting from a November 1999 rating decision, 
which granted service connection and assigned a 30 percent 
rating for hepatitis C with portal fibrosis and cirrhosis.   


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel










INTRODUCTION

The veteran had active military service from November 1968 to 
November 1971.  

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to claims by the veteran for 
VA benefits.  

The claimant in the present case is an attorney (M. B.) who 
was retained by the veteran on September 5, 1996.  There is 
subsequent correspondence in the claims folder from another 
attorney (T. P. B.) in the same law firm.  However, there is 
no indication that the designation of M. B. was ever revoked, 
or that his representation was properly withdrawn.  Pursuant 
to 38 C.F.R. § 20.603(a) (1999), designation of an attorney-
at-law as an appellant's representative must be of an 
individual attorney, rather than a firm or partnership.  
Accordingly, M. B. is still recognized by the VA as the 
veteran's representative.  

The RO notified both the veteran and his attorney by letter 
on December 2, 1999, that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received from the veteran or the attorney.


FINDING OF FACT

There has been no final Board decision with respect to the 
issue of entitlement to service connection for hepatitis C 
and assignment of a 30 percent rating for hepatitis C with 
portal fibrosis and cirrhosis. 
CONCLUSION OF LAW

The attorney is not eligible to charge a fee for services 
rendered in connection with the RO's November 1999 grant of 
entitlement to service connection for hepatitis C and 
assignment of a 30 percent rating for hepatitis C with portal 
fibrosis and cirrhosis.  38 U.S.C.A. § 5904 (c) (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.609 (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c)(3) (1999).  

By rating decision dated November 9, 1999, the RO granted 
entitlement to service connection for hepatitis C and 
assigned a 30 percent rating for hepatitis C with portal 
fibrosis and cirrhosis.  There has not been a final Board 
decision with respect to the issue of entitlement to service 
connection for hepatitis C and assignment of a 30 percent 
rating for hepatitis C with portal fibrosis and cirrhosis.  

In February 1997, the veteran's claim for an increased rating 
for sarcoidosis was remanded by the Board.  This is the only 
occasion that a claim of any kind of the veteran's had been 
before the Board.  In its February 1997 remand, the Board 
noted that the veteran had raised the issues of service 
connection for hepatitis and for increased ratings for portal 
fibrosis and cirrhosis during a January 1997 hearing, and 
accordingly, referred these issues to the RO for appropriate 
action.  However, such referrals do not constitute a final 
Board decision.  

Without a final Board decision with respect to the issue of 
entitlement to service connection for hepatitis C and 
assignment of a 30 percent rating for hepatitis C with portal 
fibrosis and cirrhosis, the attorney is not entitled to past-
due benefits stemming from the RO's November 1999 rating 
decision.  38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c)(1) (1999).
ORDER

Eligibility for payment of attorney fees from past-due 
benefits is denied.  None of the veteran's past-due benefits 
resulting from the grant of entitlement to service connection 
for hepatitis C and assignment of a 30 percent rating for 
hepatitis C with portal fibrosis and cirrhosis by a rating 
decision of November 9, 1999, should be paid by the VA to the 
attorney.




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


